Citation Nr: 0607595	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-27 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, 
including an undiagnosed illness due to the Gulf War.


ATTORNEY FOR THE BOARD

Katherine King-Walker








INTRODUCTION

The veteran had active military service from July 1981 to 
March 1988 and from October 1988 to March 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 RO rating decision.  This rating 
decision also denied service connection for a lacrimal gland 
tumor of the right eye, with facial disfigurement, claimed as 
due to an undiagnosed illness.  The veteran filed a timely 
notice of disagreement in July 2003 regarding the lung 
disability and eye disability.  A statement of the case 
addressing both issues was sent to the veteran in April 2004.  
The RO certified both issues for appeal on a VA Form-8.  
However, in the veteran's VA Form-9, filed in July 2004, he 
indicated that he read the statement of the case and that the 
only issue on appeal was the lung disability.  Thus, the 
Board will not further discuss the claim concerning a 
lacrimal gland tumor of the right eye with facial 
disfigurement. 

The veteran indicated on the VA Form-9 that he wanted a local 
Board hearing.  However, in a July 2004 letter, he withdrew 
this request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In order to comply with VA's explicit duty to provide notice 
of evidence needed to substantiate the claim and assist in 
obtaining that evidence, additional action in this regard, 
(as detailed below), is warranted.  

Furthermore, the record reflects that over the course of the 
veteran's military service, he had several complaints 
concerning his respiratory system, (although apparently these 
were mostly cold symptoms.)  Nevertheless, post service 
records include a September 2002 chest X-ray reflecting 
increased pneumonia in the right upper lobe in addition to 
longstanding infiltration of both lower lobes.  An October 
2002 bronchoscopy report reflected interstitial lung disease 
with possible superinfection, to include bacterial and 
mycobacterial organisms.  After a November 2002 lung biopsy, 
the veteran was diagnosed with sarcoidosis, including 
granulomatous lung disease.  
 
Given the veteran's inservice respiratory symptoms, and his 
current respiratory symptoms, a VA examination is required to 
determine if his current respiratory problems are related to 
or due to his military service.  

Accordingly, the Board REMANDS this case for the following 
actions:
 
1.  Send the veteran a notice letter 
discussing what information and 
evidence not of record is necessary to 
substantiate his claim, what 
information and evidence VA will seek 
to provide, and what information and 
evidence he is expected to provide.  
Additionally, ask him to submit all 
pertinent evidence in his possession 
pertaining to the claim.

2.  Schedule a VA respiratory 
examination.  Ensure that the claims 
folder is made available to the 
examiner, who should carefully review 
it (including the service medical 
records) in conjunction with the 
examination.  Such tests as the 
examiner deems necessary should be 
performed.  Instructions for the 
examiner:  

a.	Elicit from the veteran details 
about the onset, 
frequency, duration, and severity of 
all complaints relating to his lung 
disability, and indicate what 
precipitates and what relieves them.  

b.	Indicate whether there are any 
objective 
medical indications that he is 
suffering from a lung condition.  

c.  State whether his respiratory 
symptoms are attributable to a 
diagnosed illness, an undiagnosed 
illness, or a medically unexplained 
chronic multi-symptom illness, such 
as chronic fatigue syndrome.

d.  If the veteran has a diagnosed 
lung disability, is it as least 
likely as not (probability of 50 
percent or greater) that it was 
first manifest during active duty?

e.  If he has an undiagnosed illness 
relating to his lungs, state whether 
there is affirmative evidence that 
this condition was incurred during 
active duty in the Southwest Asia 
theater of operations, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between his departure from 
the Southwest Asia theater of 
operations and the onset of the 
illness.


3.  Thereafter, readjudicate the claim 
for service connection for a lung 
disability.  If the claim remains denied, 
provide the veteran with a supplemental 
statement of the case, which summarizes 
the evidence and analyzes all pertinent 
legal authority, including the most 
recent version of 38 C.F.R. § 3.317.  
Allow an appropriate period for response. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
 
 
 
 

